DETAILED ACTION
This Office Action is responsive to the communication filed on 11/05/2020.
Status of the claims;
Claims 9-24, 26, 31-40 are cancelled.
Claims 1-2, 4-8, 25, 27-30 and 41-42 are previously presented and rejected.
Claims 1-8, 25, 27-30 and 41-42 are currently pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicants’ Remarks Made in an Applicants Arguments/Remarks filed in reply to the Office Action, dated 08/11/2020, with regard to rejection of the pending claims under  35 U.S.C. 103 as being unpatentable over Cordeiro, Zhou, Lomayev'461, and Lomayev'442 have been fully considered. The Applicant’s argument are summarized as follows:
Applicant submits that Cordeiro, Zhou, Lomayev'461, and Lomayev'442 fail to teach or suggest all of the subject matter of the claims. For example, Applicant submits that Cordeiro, Zhou, Lomayev, and Zhang fail to teach or suggest "generating a frame comprising: ... a second portion for transmission using channel bonding, the second portion having a training field including first complementary sequences; a first channel estimation field (CEF) including second complementary sequences; and a shifted CEF, different from the first CEF, including one of the first complementary sequences of the training field and a subset of the second complementary sequences of the first CEF, wherein the shifted CEF is at least partially included within the training field," as recited in claim 1. 
Further the Applicant refers to FIG. 4, of Lomayev 442 and stated, since the EDMG-STF and EDMG-CEF fields are aligned in time between stream #1 and stream #2, no portion of the EDMG-CEF is included within the EDMG- STF, which is in contrast to claim 1 that specifies that the shifted CEF of the second portion of the frame is partially included within the training field of the second portion of the frame. For at least these reasons, Applicant submits that Lomayev'442, 

The Examiner respectfully traverses the arguments noted above. In contrary to the Applicants’ argument, the applied prior art reasonably and properly meet all the claimed limitation as rejected. With regard to the feature “"generat[ing] a frame comprising: ... a second portion for transmission using channel bonding, the second portion having a training field including first complementary sequences; a first channel estimation field (CEF) including second complementary sequences; and a shifted CEF, different from the first CEF, including one of the first complementary sequences of the training field and a subset of the second complementary sequences of the first CEF, wherein the shifted CEF is at least partially included within the training field," as recited in claim 1, the applied art teaches or suggests, for example, Cordeiro teaches or suggests on Page 2 and Fig. 5: a system capable of generating EDMG physical layer (PHY) protocol data) comprising: a first portion (e.g. first EDMG portion (K-STF, L-CEF, L-Headers, in Fig. 5)) for transmission on separate channels (e.g. Cordeiro, Page 8: for transmission over a legacy channel), and a second portion (e.g. see EDMG portion in Fig. 5) for transmission using channel bonding (e.g. Fig. 7 Page 8: for transmission using channel bonding,), wherein the second portion includes: a training field (e.g. “EDMG-STF” in  Fig. 5) including first complementary sequences (e.g. Golay complementary sequences (Ga)), a first channel estimation field (e.g. Figs 17 – 22: first channel estimation field (CEF) formed by complementary sequences) including second complementary sequences (e.g. in Figs. 17-22: second complementary sequences (Gu, Gv,); and a […] CEF different from the first CEF including one of the first complementary sequences of the training field (e.g. Figs. 6-7, 17-22 and Page 8: a cyclic 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 25, 27-30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cordeiro C., “Specification Framework for TGay”, IEEE 802.11-15/1358r5, August 2016 in view of WO2009/140605 to Zhou et al. (“Zhou”), US2017/0324461 to Lomayev et al (“Lomayev461”) further in view of US10587442 to Lomayev (“Lomayev442”) (The references in parentheses apply to the prior art document) 

RE claim 1, Cordeiro discloses an apparatus for wireless communications (e.g. Cordeiro, Page 2), comprising: 
a processing system configured to generate a frame (e.g. Cordeiro Page 2 and Fig. 5: a system capable of generating EDMG physical layer (PHY) protocol data) comprising: a first portion (e.g. first EDMG portion (K-STF, L-CEF, L-Headers, in Fig. 5)) for transmission on separate channels (e.g. Cordeiro, Page 8: for transmission over a 
While discussing the second CEF (EDMG-CEF in Fig. 5) including one of the first complementary sequences of the training field (including one of the first complementary sequences (-Gb) of the training field and a subset of the second complementary sequences (Gb) of the first CEF, in Figs. 12-17), Cordeiro does not explicitly disclose the limitation: [a subset of the second complementary sequences of the first CEF]. However, Zhou teaches or suggests, in the same technical field, a second CEF which include a subset of the second complementary sequences of the first CEF (see for example, Paras [00111]-[00114], Figs. 20-24, 28-29). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to incorporate the claim feature taught by Zhou in the system of Cordeiro for indicating/determining mode of 
While discussing an EDMG-CEF field that is different from the first CEF field (as described above), Cordeiro does not textually express the limitation:  [shifted CFE], as recited. However, Lomayev461 teaches or suggests, in the same technical field, a shifted CEF that is different from the first CEF, as claimed (see for example, Fig. 6 and paras [0059]-[0063] of Lomayev461). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless communications apparatus disclosed by Cordeiro in view of Zhou with Lomayev461’s teaching of a shifted CEF that is different from the first CEF. In combination, Cordeiro is not altered in that Cordeiro continues outputting the frame for transmission. 
The combination of Cordeiro, Zhou, and Lomayev461 fail to explicitly teach or suggest the limitation: [wherein, the shifted CEF is at least partially included within the training field], as recited in currently amended claim 1. However, Lomayev442 teaches or suggests, in the same technical field, the limitation wherein, the shifted CEF is at least partially included within the training field (e.g. Lomayev442 Figs. 4, 5, 6, 7B and Col. 3, lines 20-55: Circular shifting signal of a first stream by a first time duration and signal of a second stream by a time duration that may be a multiple of the first time duration. The circular shifting rearranges the entries by moving the final entry to the first position, while shifting all other entries to the next position, or by performing the inverse operation. In other words, the CEF is shifted to at least partially include within the training field). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a 

RE claim 2, Cordeiro discloses the apparatus of claim 1, wherein a last of the first complementary sequences of the training field is a same as a last of the second complementary sequences of the first CEF, both forming a cyclic pattern (see Fig. 10, 12, 15, page 13, line 15, page 14, line 20 of Cordeiro).

RE claim 4, Cordeiro discloses the apparatus of claim 1, wherein the second portion of the frame is output for transmission as a single carrier (SC) transmission using the channel bonding (see page 14, lines 18-19 of Cordeiro). 

RE claim 5, Cordeiro discloses the apparatus of claim 1, wherein the second portion of the frame is output for transmission as an orthogonal frequency division multiplexing (OFDM) transmission with the channel bonding (see page 14, lines 18-19 of Cordeiro). 



RE claim 7, Cordeiro discloses the apparatus of claim 1, wherein: the one of the first complementary sequences included in the [….] CEF comprises a last complementary sequence of the training field; and the last complementary sequence of the training field comprises a Ga Golay code sequence (see for example, Figure 10, 12, 15 of Cordeiro). 2 
While discussing an EDMG-CEF field that is different from the first CEF field (as described above), Cordeiro does not textually express the limitation: [shifted CEF], as claimed. However, Lomayev461 teaches or suggests, in the same field of endeavor, a shifted CEF that is different from the first CEF, as claimed (see for example, Fig. 6 and paras [0059]-[0063] of Lomayev461). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless communications apparatus disclosed by Cordeiro in view of Zhou with Lomayev461’s teaching of a shifted CEF that is different from the first CEF. In combination, Cordeiro is not altered in that Cordeiro continues outputting the frame for transmission. Therefore one of ordinary skill in the art, such as an individual working in the field of dual mode channel estimation field could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7.PATENTDocket No. 170295US



RE claims 9-24, (Cancelled). 

RE claim 25, Cordeiro discloses a wireless station (a wireless communication system (Cordeiro, Page 2), comprising: at least one antenna (one or more antenna, Page 5); a processing system configured to generate a frame (a BSS capable of generating EDMG physical layer (PHY) protocol data, (see Page 2, Fig. 5 of Cordeiro) comprising: a first portion (a Non-EDMG portion (K-STF, L-CEF, L-Headers) in Fig. 5 of Cordeiro) for transmission on separate channels (for transmission over a legacy channel (Page 8 of Cordeiro), and a second portion (an EDMG portion, in Fig. 5) for transmission using channel bonding (for transmission using channel bonding, Page 4, lines 22-24 of Cordeiro), wherein the second portion includes: a training field (“EDMG-STF”, Fig. 5) including first complementary sequences (including first complementary sequences (-Ga), (Figs. 9-11 of Cordeiro); a first channel estimation field (CFE) (a first channel estimation field EDMG-CEF in Fig. 5) including second complementary sequences (including second complementary sequences (Gu, Gv,), Fig. 12 of Cordeiro); and a [….] CEF (EDMG-CEF in Fig. 5), different from the first CFE, including one of the first complementary sequences of the training field and [….] (including one of the first complementary sequences (-Gb) of the training field and a subset of the second complementary sequences (Gb) of the first CEF, in Figs. 12-17); and a transmitter configured to transmit the frame via the at least one antenna (a BSS for outputting the transmission signal (pages 2, 5 of Cordeiro). 

While discussing an EDMG-CEF field that is different from the first CEF field (as described above), Cordeiro does not textually express the limitation:  [shifted CFE], as recited. However, Lomayev461 teaches or suggests, in the same technical field, a shifted CEF that is different from the first CEF, as claimed (see for example, Fig. 6 and paras [0059]-[0063] of Lomayev461). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless communications apparatus disclosed by Cordeiro in view of Zhou with Lomayev461’s teaching of a shifted CEF that is different from the first CEF. In combination, Cordeiro is not altered in that Cordeiro continues outputting the frame for transmission. 


RE claim 26, (Cancelled). 

RE claim 27, Cordeiro discloses an apparatus for wireless communications (a wireless communication system (Cordeiro, Page 2), comprising: 
an interface (an STA (Page 2 and Fig. 5 of Cordeiro) configured to obtain a frame (capable of receiving physical layer (PHY) protocol frame shown in Fig. 5 and described on Page 2 of Cordeiro), wherein: a first portion of the frame is obtained on separate channels (on Non-EDMG channel (K-STF, L-CEF, L-Headers), see Fig. 5 of Cordeiro), a second portion of the frame is obtained using channel bonding (a EDMG frame portion, for use in channel bonding, Page 4, lines 22-24 of Cordeiro in Fig. 5) and the second portion includes: a training field (“EDMG-STF”, Fig. 5)  including first complementary sequences (including first complementary sequences (-Ga), (Figs. 9-11 of Cordeiro); a first channel estimation field (CEF) including second complementary sequences (a first channel estimation field EDMG-CEF including second complementary sequences (Gu, Gv,), Fig. 12 of Cordeiro); and a [….] CEF (EDMG-CEF in Fig. 5), and a second CEF (EDMG-CEF in Fig. 5) including one of the first complementary sequences of the training field and a subset of the second complementary sequences of the first CEF (including one of the first complementary sequences (-Gb) of the training field and a subset of the second complementary sequences (Gb) of the first CEF, in Figs. 12-17); and a processing system configured to perform channel estimation based on at least one of the first CFE or the second CFE (based on available resources, processing capabilities (e.g. legacy an/or EDMG capabilities), timing etc. (see 3.1 Channel access on Page 4, Tables 4-5 on Page 10 of Cordeiro). 
While discussing the second CEF (EDMG-CEF in Fig. 5) including one of the first complementary sequences of the training field (including one of the first complementary sequences (-Gb) of the training field and a subset of the second complementary sequences (Gb) of the first CEF, in Figs. 12-17), Cordeiro does not explicitly disclose the limitation: [a subset of the second complementary sequences of the first CEF]. However, 
While discussing an EDMG-CEF field that is different from the first CEF field (as described above), Cordeiro does not textually express the limitation:  [shifted CFE], as recited. However, Lomayev461 teaches or suggests, in the same technical field, a shifted CEF that is different from the first CEF, as claimed (see for example, Fig. 6 and paras [0059]-[0063] of Lomayev461). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless communications apparatus disclosed by Cordeiro in view of Zhou with Lomayev461’s teaching of a shifted CEF that is different from the first CEF. In combination, Cordeiro is not altered in that Cordeiro continues outputting the frame for transmission. 
The combination of Cordeiro, Zhou, and Lomayev461 fail to explicitly teach or suggest the limitation: [wherein, the shifted CEF is at least partially included within the training field], as recited in currently amended claim 1. However, Lomayev442 teaches or suggests, in the same technical field, the limitation wherein, the shifted CEF is at least partially included within the training field (e.g. Lomayev442 Figs. 4, 5, 6, 7B and 

RE claim 28, Cordeiro discloses the apparatus of claim 27, wherein the processing system is further configured to determine whether to base the channel estimation on the […] CEF or the first CEF, based on one or more conditions (based on available resources, processing capabilities (e.g. legacy an/or EDMG capabilities), timing etc. (see 3.1 Channel access on Page 4, Tables 4-5 on Page 10 of Cordeiro).


RE claim 29, Cordeiro discloses the apparatus of claim 28, wherein the one or more conditions relate to at least one of available processing resources of the apparatus or latency requirements (relate to at least one of available resources, processing capabilities and timings etc. (see 3.1 Channel access on Page 4, Tables 4-5 on Page 10 of Cordeiro).

RE claim 30, Cordeiro discloses the apparatus of claim 29, wherein: the latency requirements call for the apparatus to generate a response to the frame within a time period after obtaining the frame; and the processing system is configured to determine 
While discussing an EDMG-CEF field that is different from the first CEF field (as described above), Cordeiro does not textually express the limitation: [shifted CEF], as claimed. However, Lomayev461 teaches or suggests, in the same field of endeavor, a shifted CEF that is different from the first CEF, as claimed (see for example, Fig. 6 and paras [0059]-[0063] of Lomayev461). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the wireless communications apparatus disclosed by Cordeiro in view of Zhou with Lomayev461’s teaching of a shifted CEF that is different from the first CEF. In combination, Cordeiro is not altered in that Cordeiro continues outputting the frame for transmission. Therefore one of ordinary skill in the art, such as an individual working in the field of dual mode channel estimation field could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 30.PATENTDocket No. 170295US

RE claims 31-40, (Canceled).

RE claim 41, Cordeiro discloses the apparatus of claim 27, further comprising at least one antenna via which the frame is received, wherein the apparatus is configured as a .

Claim 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cordeiro in view of Zhou, Lomayev461, Lomayev442 further in view of US2012/0207192 to Zhang et al. (“Zhang”) (The references in parentheses apply to the prior art document) 

RE claim 42, Cordeiro in view of Zhou, Lomayev461, and Lomayev442 discloses the apparatus of claim 1, as discussed above with the claim’s rejection.
Cordeiro in view of Zhou, Lomayev461, and Lomayev442 does not explicitly disclose the limitation: wherein, the shifted CEF at least partially overlaps the training field in time, as recited in newly submitted claim 1. However, Zhang teaches or suggests, in the same technical field, the limitation wherein, the shifted CEF at least partially overlaps the training field in time (e.g. Zhang Paras [0010], [0093], [0168] and Figs. 8-19, the method may include generating first sequence of CEF (including a sequence spread) and second sequence of the CEF which may spread and cover a part of the training field. The method may also include generating a third sequence of the CEF that immediately follows the second sequence of the CEF, wherein the last sequence provides for a cyclic pattern EDMG-CEF. Furthermore, the method may also include generating a training field that precedes the first sequence of the CEF, where the training field includes a plurality of consecutive repetitions of flipped Golay sequence immediately following the plurality of consecutive repetitions of the Golay sequence). Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Cordeiro in view of Zhou, 
Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Cordeiro in view of Zhou, Lomayev461 with Lomayev442’s teaching or suggestion that the shifted CEF be at least partially included within the training field.. In combination, Cordeiro is not altered in that Cordeiro continues outputting the frame for transmission. Therefore one of ordinary skill in the art, such as an individual working in the field of dual mode channel estimation field could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 42.

Allowable subject matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited from.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632 
2/10/2021